Citation Nr: 0505924	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for PTSD and 
assigned a 10 percent evaluation, effective February 27, 
2002.  Because the veteran's appeal involves the propriety of 
the initial rating assigned following the grant of service 
connection for his PTSD, the Board has characterized the 
issue in accordance with the holding of Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before a hearing officer in June 
2003.  A copy of the hearing transcript issued following the 
hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  During the entire pendency of this appeal, the veteran's 
PTSD has been manifested by anxious and flat affect, with 
symptoms causing some social and occupational impairment, 
panic attacks, paranoid ideation, sleeping disturbance, 
exaggerated startle response, slight psychomotor retardation 
with restricted affect, and restricted facial movements.  

3.  The veteran's PTSD does not more nearly approximate a 
disability characterized by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial disability rating of 30 percent, but 
no higher, for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via the July 2002 rating decision, the March 
2003 statement of the case (SOC), August 2004 RO letter, and 
the November 2004 supplemental statement of the case (SSOC).  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his disability is more severe 
than currently evaluated.  In addition, via the April 2002 
and August 2004 RO letters, the March 2003 SOC, and the 
November 2004 SSOC, the veteran was provided with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  Moreover, in response 
to notice of VA's decision to grant the veteran's claim for 
service connection for PTSD (a claim for which VA had already 
given notice required by 38 U.S.C.A. § 5103(a)) and to assign 
this disability an initial 10 percent rating, he filed a 
notice of disagreement that raised a new issue.  In 
accordance with the provisions of 38 U.S.C.A. § 7105(d), VA 
took proper action and issued a statement of the case.  
However, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOGCPREC 8-2003 (Dec. 
22, 2003).  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, the rating decision, the SOC, and the 
SSOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

In this case, in a July 2002 rating decision, the veteran was 
granted service connection for PTSD and was assigned a 10 
percent rating, effective February 2002, under Diagnostic 
Code 9411.  Subsequently, in September 2002, the veteran 
expressed disagreement with the initial rating assigned for 
his PTSD, and thus, he is seeking an initial rating in excess 
of 10 percent.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
these criteria, a 10 percent schedular evaluation for mental 
disorders, including PTSD, contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes records from the Jackson VA Medical Center (VAMC) 
dated from 1998 to 2004 which describe the treatment the 
veteran has received over time for various health problems, 
including depression and PTSD.  In addition, treatment 
records from the Vet Center and G. Curtis, M.S., dated from 
2002 to 2003 also describe the treatment the veteran has 
received over time for PTSD and depression.

A July 2002 VA examination report notes that the veteran was 
alert and oriented to time, place, person and situation.  
There was no evidence of hallucinations, delusions, 
derailment or thought insertion.  He denied 
suicidal/homicidal ideation, and reported being able to care 
for himself.  He also had eye contact within normal limits; 
normal speech in terms of rate, tone volume and content; and 
attention and concentration grossly within normal limits; but 
he had anxious and flat affect.  The veteran was deemed to 
meet the DSM-IV diagnostic criteria for PTSD, but his 
symptoms appeared to be causing some social impairment and 
potentially occupational impairment above and beyond that 
being caused by his medical difficulties.  The veteran was 
diagnosed with PTSD, and was assigned a global assessment of 
functioning (GAF) score of 54, which according to the DSM-IV 
equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A June 2003 statement from A. Hearne, Psychologist, indicates 
the veteran was alert and oriented times three, had symptoms 
of anxiety which progressed to full blown panic attacks three 
to four times per week, but denied symptoms such as auditory 
hallucinations although there was paranoid ideation and 
auditory phenomena like tinnitus.  The veteran had depressive 
symptoms including severe sleep disorder, loss of appetite 
and interest, anergia, anhedonia and passive suicidal 
ideation.  The veteran's symptoms of PTSD included life 
threatening initial stressor, recurrent distressing dreams of 
the event 5 to 6 times per week, and recurrent recollections 
of the event triggered by any news events, difficulties with 
sleep, exaggerated startle response, diminished interest in 
significant activities, hypervigilance and restricted affect.  
The veteran was assessed to have serious chronic worsening 
problems with PTSD, and to be totally disabled and 
unsuccessful in recent attempts to re-enter the workforce.  
He was assigned a GAF score of 35, which equates to some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  He was diagnosed with chronic PTSD.

In June 2003, the veteran presented testimony during an 
appeals hearing at the RO.  At this time, the veteran 
testified that he had problems sleeping, had recurrent 
thoughts after watching television and the news and after 
hearing helicopters flying around.  He further noted he 
avoided crowds such as while shopping or at church as these 
encounters sometimes resulted in panic attacks.  He also 
noted that, although he did not have any children, he was 
married, and that he was currently on vocational 
rehabilitation with VA and expected to graduate from College 
in December 2003.

An August 2003 VA examination report indicates the veteran 
was a 47 years old slightly older in appearance than his age.  
He was dressed casually, very quiet, fairly groomed, calm, 
and cooperative, but not very well related.  He did not have 
psychomotor agitation or retardation, and had fairly 
spontaneous speech although talked slowly.  He had depressed 
mood, had affect more or less appropriate, was not tangential 
or circumstantial, did not have loosening of association or 
flight of ideas, denied paranoid ideation or delusion, denied 
active suicidal or homicidal ideation, and denied any active 
auditory or visual hallucination.  As well, he had fair 
insight and judgment, fair impulse control, and no gross 
cognitive deficits.  He was diagnosed with depression not 
otherwise identified, and rule out PTSD.  He was also 
assigned a GAF score of 50, which equates to serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Furthermore, the examiner noted that there 
was some evidence of depression exacerbated by incidents 
during service, and that the majority of his current symptoms 
were most probably related to his depression which was not 
service-related, but perhaps exacerbated by the incidents 
that happened during service.

Lastly, an August 2004 VA examination report shows the 
veteran was well nourished, well shaved, wearing clean 
clothes, calm and cooperative.  There was slight psychomotor 
retardation with restricted affect, and restricted facial 
movements probably due to a high dose of Risperdal, 6 
milligrams per day.  The veteran's mood was "okay," 
although he reported a history of 
nightmares/flashbacks/startle response.  He denied 
auditory/visual hallucinations or paranoid thoughts at this 
time.  He also reported panic symptoms and phobia of heights, 
although he was alert and oriented times three.  He was able 
to remember 3 objects out of 3 objects after 5 minutes.  The 
veteran further noted he tried to stop Risperdal one time and 
experienced panic attacks at night, sweating, and bad 
feelings and palpitation, although he did not hear voices or 
saw things.  He was diagnosed with PTSD in remission with 
current medication.  He was assigned a GAF score of 65, which 
equates to some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
with some meaningful interpersonal relationships. 

Upon a review of the evidence, the Board finds that the 
veteran appears to suffer from nonservice-connected 
depression, in addition to the service-connected PTSD.  The 
Board also finds that the law, as defined under Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition), is for application in this 
case.  As such, at this time the Board finds that the 
veteran's PTSD symptomatology includes anxious and flat 
affect, with symptoms causing some social and occupational 
impairment, some panic attacks, some paranoid ideation, sleep 
problems, exaggerated startle response, slight psychomotor 
retardation with restricted affect, and restricted facial 
movements probably due to a high dose of 6 milligrams per day 
of Risperdal.  

However, the veteran is alert and oriented to time, place, 
person and situation.  He has not presented evidence of 
hallucinations, delusions, derailment or thought insertion.  
He has also denied active suicidal/homicidal ideation, and 
has reported being able to care for himself.  He has eye 
contact within normal limits; normal speech in terms of rate, 
tone volume and content; and attention and concentration 
grossly within normal limits.  Lastly, although he has no 
children, he is married, and had full expectations of being 
able to re-incorporate to the working world after graduating 
from College in December 2003. 

As such, the Board finds that the initial 10 percent assigned 
for the veteran's PTSD is inappropriate, and that the 
evidence shows the veteran's PTSD meets the criteria for the 
assignment of a 30 percent initial rating, but not more.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  However, an 
initial rating in excess of 30 percent for the service-
connected PTSD does not more nearly approximate a disability 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week, 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Board acknowledges that the veteran's GAF scores have 
ranged from 35 to 65.  At the lowest range of 35, a GAF score 
of 35, per the DSM-IV, equates to equates to some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  And, at the highest range of 65, a 
GAF score of 65 equates to some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, and with some meaningful interpersonal 
relationships. 

In this respect, although the veteran's GAF score ranges have 
been considered in arriving at the above determination, the 
law is clear that GAF scores alone are not dispositive.  A 
disability evaluation shall be assigned based on all the 
evidence of record that bears on occupation and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination, 
or solely on the basis of social impairment.  See 38 C.F.R. 
§§ 4.126 (2004).  For the reasons discussed above, the Board 
finds that a grant of a 30 percent initial rating, but not 
more, is appropriate in the present case.

The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this appeal in 
which a higher evaluation could be warranted for the 
veteran's service-connected PTSD.  See Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.    

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the 30 percent rating 
assigned to this disability.  Per the veteran's testimony in 
the June 2003 RO hearing, he was going to College at that 
time and fully expected to be able to re-incorporate into the 
working world upon his expected College graduation in 
December 2003.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An initial disability evaluation of 30 percent for PTSD is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


